Citation Nr: 1214216	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals due to ulcers on the left heel under 38 U.S.C.A. § 1151.  

2.  Entitlement to service connection for a psychiatric disorder secondary to ulcers on the left heel.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, former spouse, and daughter of former spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In January 2011, the Veteran testified before the undersigned in a video conference hearing.  The transcript of that hearing is included in the claims file.   

In January 2012, the Veteran submitted additional evidence and argument with a waiver of initial RO consideration of the evidence and argument.  38 C.F.R. § 20.1304(c) (2011). 

FINDINGS OF FACT

1.  The evidence of record preponderates against the Veteran's claim that carelessness on the part of VA caregivers during VA surgery led to the development of ulcers on his left heel.  

2.  The Veteran has not received an award of service connection for a disorder so his claim that a psychiatric disorder is secondary to a service-connected disorder lacks legal merit.  



CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. § 1151 for residuals of decubitus ulcers on the left heel as a result of medical treatment furnished at a VA medical facility have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361 (2011). 

2.  A psychiatric disorder is not secondary to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a July 2005 letter, VA informed the Veteran of requirements in claims for service connection in general, and in claims for service connection under 38 U.S.C.A. § 1151.  As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  However, the July 2005 letter did not notify the Veteran regarding requirements in claims for secondary service connection.  38 C.F.R. § 3.310.  And that letter did not discuss the assignment of disability ratings or effective dates.  See Dingess, supra.  

Nevertheless, the Board finds no prejudicial error here.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  As will be further detailed below, the Veteran's claim under 38 U.S.C.A. § 1151 will be denied.  No rating will be assigned here and no effective date will be assigned.  Lack of notice on these elements of his claim is therefore harmless error.  Moreover, lack of notice regarding elements of a secondary service connection claim is harmless error because no secondary service connection finding for a psychiatric disorder can be awarded.  The disorder on which the claim is based - the left heel ulcers - will not be service connected.  Hence, to the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's medical records.  The Veteran testified before the Board in support of his claims.  VA provided the Veteran with VA compensation examinations for his claims.  And the Board sought and obtained medical opinions from an independent medical expert (IME) unaffiliated with VA.      

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim for Service Connection under 38 U.S.C.A. § 1151

The Veteran claims entitlement to service connection for residuals of decubitus ulcers on his left heel.  He states that negligent care during VA surgery led to his ulcers.  

The record shows that the Veteran underwent left hip replacement surgery with VA on April 26, 2004, and remained in the hospital for post-operative care until May 12, 2004.  The record indicates that he had no ulcers on his left heel prior to surgery, but had such ulcers following surgery.  

VA treatment records dated prior to surgery on April 26, 2004 noted the Veteran's skin "intact" with "no apparent problem."  Treatment records following the April 26, 2004 surgery also indicate no skin problems, with dozens of records referring to "warm and dry" skin between April 26, 2004 and April 30, 2004.  

However, a treatment record dated May 1, 2004 indicated a blister on the left heel characterized as "decubitus."  Records dated on May 3, 2004 indicate that the Veteran was equipped with a protective boot to treat the left heel ulcer(s).  And records dated on May 4 and 5, 2004 note the Veteran's skin as normal, dry, warm, and intact.  A record dated on May 4, 2004 even indicated that there was no longer a decubitus ulcer on the Veteran's skin.  Nevertheless, in another May 5, 2004 record, it is stated that the heel ulcers were "tender, but no significant skin breakthrough."  In a May 6, 2004 record, it is stated that the Veteran had "large blisters that cover the whole [heel] on both feet."  Subsequent treatment records indicate that the Veteran complained of "intense pain" from the "darkened heel" sores, and that the Veteran was provided with specialized boots to treat the ulcers, and elevated his heels to ameliorate the symptoms.  And records dated from October 2004 through April 2005 indicate a "chronic non healing ulcer on the left foot" for which the Veteran received home treatment.  

A May 2005 treatment record indicates "wound in left heel is healed" as do records dated through June and July 2005.      

In various statements of record, to include testimony before the RO in January 2007 and before the Board in January 2011, the Veteran claims entitlement to compensation for the left heel ulcers.  He asserts that the ulcers developed due to improper care for his feet during his April 26, 2004 VA surgery.  

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1); 38 C.F.R. § 3.361.

In determining whether additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In this matter, the evidence demonstrates clearly that the Veteran experienced an additional disability following his April 2004 hip replacement surgery and subsequent inpatient post-operative treatment.  Although it is possible that the Veteran did not incur his left heel ulcers during surgery on April 26, 2004 - treatment records indicate normal skin from then until April 30, 2004 - he clearly had significant left heel ulceration by early May 2004, a time during which the Veteran remained in the hospital recovering from the hip surgery (until May 12, 2004).  The Board also notes photographic evidence of record of the Veteran's left heel.  This evidence shows a severely darkened left heel that is covered with a deep ulcer.  

However, the Board finds an award of service connection unwarranted here under 38 U.S.C.A. § 1151.  That is because the preponderance of the evidence of record is against the Veteran's claim that his ulcers were due to faulty VA care.  Rather, the evidence indicates that the Veteran's left heel ulcers manifested as a result of other disorders from which the Veteran suffers - diabetes, peripheral vascular disease with claudication, and diabetic peripheral neuropathy - which are not service connected.  

In March 2006, the Veteran underwent VA compensation examination, a report of which is of record.  The examiner indicated a personal assessment of the Veteran, and indicated a review of the claims file.  The examiner noted the Veteran's contention that VA was faulty here due to its lack of "giving him a foot cushion while in the hospital."  Moreover, the examiner noted that, although the record indicates that the Veteran's ulcers eventually healed, he had a soft, flat, and nontender scar over the left post heel.  The examiner noted that a common practice to avoid bed sores is to utilize cushions and position changes.  The examiner stated that a nurse's note of record indicates that the Veteran's position was changed regularly at 2-hour intervals.  The examiner noted the Veteran's claim that he had ulcers on his heel immediately after his surgery, and that they worsened after he was discharged from the hospital.  But the examiner also indicated that such ulcers, similar to the one shown in the photograph submitted by the Veteran, "would take longer than 2 hours" to form.  The examiner stated that the record did not clearly indicate whether the Veteran received proper foot care during his surgery, but that "it is possible" that his ulcers would have formed after discharge anyway.  In his conclusion, the examiner stated that he could not offer an opinion on whether VA care was faulty because to do so would be to resort to "mere speculation."  

Following an initial review of the claims file, the Board sought another medical opinion.  In May 2011, the Board requested a medical review of the record and opinion from an IME outside the VA healthcare system.  The Board asked whether the evidence indicates that the Veteran experienced an additional disability due to VA care, and if so, whether that additional disability was caused by VA fault, or was not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  Later that month, an opinion from Dr. F.F., M.D., a Professor of Medicine in the Division of Endocrinology at the University of Arkansas for Medical Sciences, was included in the record.  In his initial response, the physician stated that the Veteran did not experience an additional disability due to VA treatment.  The IME did not respond to the issues of fault, or reasonable foreseeability, therefore.    

In an October 2011 letter to Dr. F.F. seeking clarification, the Board noted the evidence indicating left heel ulcers from the time of the Veteran's post-operative treatment in May 2004 until mid 2005.  In an addendum opinion dated in November 2011, Dr. F.F. posited that the Veteran experienced additional disability for purposes of assessing 38 U.S.C.A. § 1151.  He then stated that VA fault did not lead to the additional disability.  He also indicated that, given the Veteran's health situation at the time of his surgery, the left heel ulcers were reasonably foreseeable.  Specifically, he stated that "there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA medical personnel."  And he noted that given the Veteran's history with diabetes, peripheral vascular disease with claudication, and diabetic peripheral neuropathy, the Veteran was "highly susceptible to the post-operative complications of developing heel ulcers."  

Moreover, the examiner noted that, "once even a very small ulcer develops, the diabetic neuropathy and the peripheral vascular disease markedly impairs the healing process."  For these reasons, the examiner found the Veteran's "co-morbidities" to be the cause of his heel ulcers.  And the examiner found that it was reasonably foreseeable that he would develop such ulcers as "the medical literature emphasizes that diabetes and peripheral vascular disease are major risk factors for the development of such heel ulcers after surgery."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The Board notes that it has closely reviewed the lay statements of record, from the Veteran in his many statements of record, in his hearing testimony, and from the other lay witnesses who offer evidence of record.  These witnesses have repeatedly indicated that the left heel ulcers were caused by faulty care during surgery due to the lack of appropriate positioning for the Veteran, a documented diabetic.  

VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this matter, the Board finds the lay statements of record of probative value with regard to the symptoms that manifested on the Veteran's left heel, and the time at which they manifested.  The pain, discoloration, swelling, and limitation associated with the ulcers are observable symptoms.  But on the question of why they developed, the lay statements of records are of limited probative value.  That is because the question of etiology here is a medical one for which the Veteran and the other lay witnesses are lacking in expertise.  Indeed, the skin ulcers arose out of an internal pathology that is beyond their capacity for observation.  Simply put, the lay witnesses in this matter cannot provide evidence with regard to whether, or the way in which, an internal disorder such as a blood or skin disorder may have developed.  See Woehlaert, supra.  

In summary, the record indicates that the Veteran experienced an additional disability following VA surgical treatment in April 2004.  But the weight of the competent and probative evidence is against finding that any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care.  Nor does the record indicate that the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151.  While the Veteran has repeatedly asserted that he experienced his left heel ulcers due to faulty treatment, he lacks the medical expertise necessary to render a competent medical opinion regarding causation.  For these reasons, the Board finds the preponderance of the evidence against the Veteran's claim for compensation under 38 U.S.C.A. 
§ 1151.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


The Claim to Secondary Service Connection

As noted earlier, the Veteran claims that his left heel ulcers caused him to develop a psychiatric disorder, namely depression.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In this matter, the Veteran is not service connected for his left heel ulcers.  The Veteran has not asserted that the claimed depression was manifested during service or is a result of service.  As such, his secondary service connection claim for a psychiatric disorder due to the left heel ulcers cannot be granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit).  


ORDER

Service connection pursuant to 38 U.S.C.A. § 1151 for residuals due to ulcers on the left heel is denied.   

Service connection for a psychiatric disorder secondary to ulcers on the left heel is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


